 In the Matter of BARDONS & OLIVER, INC.andINTERNATIONALASSOCIATION OF MACHINISTS, DISTRICT 54, A. F. L.Case No. 8-R-1333.-Decided January 6, 1944Thompson, HinecCFlory,byMr. James W. Havighurst,of Cleve-land, Ohio, andMr. John H. Walker,of Cleveland, Ohio, for theCompany._Horan d Bell,byMr. R. S. Horan,of Cleveland, Ohio, for theAssociation.Mr. Nick Charo,of Cleveland, Ohio, for the IAM.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by International Association of Machin-ists,District 54, A. F. L., herein called the I. A. M., alleging that aquestion affecting commerce had arisen concerning the represen-tation of employees of Bardons &_ Oliver, Inc., Cleveland, Ohio,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before LouisPlost, Trial Examiner. Said hearing was held at Cleveland, Ohio,on December 8, 1943.At the commencement of the hearing theTrial Examiner granted a motion of Bardol Employees Association,Inc., herein called the Association, to intervene.The Company, theI.A.M., and the Association appeared at and participated in thehearing.'All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :1Although International Union, United Automobile, Aircraft & AgriculturalImplementWorkers of Ameuca was served with Notice of Hearing, it did not appear.54 N. L R. B., No. 45.352 BARDONS & OLIVER, INC.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY353Bardons & Oliver, Inc., is an Ohio corporation with its principalplace of business at Cleveland, Ohio, where it is engaged in the manu-facture of turret lathes.During 1942 the Company purchased rawmaterialsvalued at about $225,000, approximately 10 percent ofwhich was shipped to it from points outside the State of Ohio.During the same period the Company, sold products valued at about$3,500,000, approximately 85 percent of which was shipped to pointsoutside the State of Ohio.The Company admits that it is engagedin commerce within the meaning of the National Labor RelationsAct.II.THE ORGANIZATIONSINVOLVEDBardol Employees Association, Inc., is an unaffiliated labor organ-ization admitting to membership employees of the Company.InternationalAssociation of Machinists, District 54, is a labororganization affiliatedwith the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn November 5, 1943, the I. A. M. requested the Company to recog-nize it as the exclusive collective bargaining representative of the Com-pany's employees. 'The Company did not reply to this request.On February 10, 1943, the Company and the Association enteredinto an exclusive bargaining contract.The contract provides thatit shall remain in effect until December 31, 1943. It further providesthat it shall remain in effect for yearly periods thereafter unless at least30 days' notice is given by either party thereto prior to any annualexpiration date.Inasmuch as the I. A. M. made its claim prior toDecember 1, 1943, the date upon which the contract would have auto-matically renewed itself, we find that the contract does not constitutea bar to a determination of representatives at this time.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the I. A. M. represents a sub-stantial number of employees in the unit hereinafter found ' to beappropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.'The Field Examiner reported that the I.A. DI presented 130 authorization cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of November 30, 1943,which contains the names of 388 personsThe Associationdid not present any evidence of representation,but relies upon its agreement as evidenceof its interest in the instant proceeding567900-44-vol 54--24 354DECISIONSOF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITWe find, in agreement with a stipulation of the parties, that allproduction and maintenance employees of the Company, includingwatchmen, but excluding auxiliary military police, outside truckdrivers, graduate engineers, clerical employees, foremen, assistantforemen, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective- bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct; and pursuant to Article III, Section 9, of National Labor ,Rela-tions Board, Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bardons & Oliver,Inc., Cleveland, Ohio, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by Bardol Employees Association, Inc.,or by International Association of Machinists, District 54, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by neither.